       Case 1:20-cv-06238-PGG-OTW Document 11
                                           10 Filed 10/02/20
                                                    10/01/20 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com                                                                                           October 2, 2020
*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          October 1, 2020

U.S. District Judge Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

        Re:       Mercer v. Bavarian Inn, Inc., Case No.: 1:20-cv-6238-PGG-OTW

Dear Judge Gardephe:

        This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the above-
referenced action. As previously reported, the above referenced action has been settled. Currently,
the terms of the settlement agreement still need to be effectuated, which the parties anticipate will
take place within the next fourteen (14) days. Respectfully, we are requesting together with counsel
for the Defendant, an additional stay of all deadlines and conferences, for fourteen (14) days so that
the parties can finalize the settlement.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.



cc:     Christopher P. Stroech, Esq. (via email only)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
